


Exhibit 10.03

 

[Citi Letterhead]

 

April 5, 2010

 

Dr. Robert L. Joss

 


RE: CONSULTING AGREEMENT


 

Dear Bob:

 

This letter sets forth the terms of the consulting arrangement between you and
Citigroup Inc. (“Citigroup”), effective August 1, 2009 (the “Agreement”).

 

1.             Consulting Services.  You agree to provide consulting advice to
Citigroup and its subsidiaries and affiliates (“Citi”) from time to time on
projects agreed by you and me. The provision of this advice is referred to in
this Agreement as the “Services,” and shall in no event include any consulting
on any compensation matters whatsoever.  The Services, performed upon specific
request of senior management, are distinct from the services you provide as a
member of the Board of Directors of Citigroup Inc. or any committee thereof.  We
expect to call upon you to perform the Services for a minimum of approximately
three weeks annually.

 

2.             Payment for Services.  For Services you performed from
August through December, 2009, you shall be paid a fee of $100,000.  Starting in
2010, you will be paid for the Services at the rate of Three Hundred and Fifty
Thousand Dollars ($350,000) per year, payable quarterly in arrears.

 

3.             Expense Reimbursement.  Expenses incurred while performing
services as a Director will be subject to reimbursement under the Director
expense policy.  To the extent that your expenses incurred while performing the
Services are not covered by the Director expense policy, you will be reimbursed
for reasonable out-of-pocket expenses incurred in connection with performing the
Services in accordance with the Citi Expense Management Policy.

 

4.             Term.  The Agreement shall continue in effect through
December 31, 2010 (the “Term”).  Either party to the Agreement may end the Term
with or without cause upon thirty (30) days’ prior written notice to the other
party.  Fees for a partial year of Services shall be pro-rated on a monthly
basis.  The Term may be extended upon mutual written agreement of the parties.

 

5.             Other Business Activities.  During the Term, it is expressly
understood that you may engage in other business and professional activities
that are unrelated to the Services.  However, it is agreed that you shall not
engage in any activities that would compete with any of Citi’s business
operations.

 

6.             Additional Provisions.  The attached additional provisions are
incorporated by reference into this Agreement.

 

--------------------------------------------------------------------------------


 

If these terms are acceptable to you, please sign and return one copy of this
letter to me.

 

 

Citigroup Inc.

 

 

By:

/s/ Lewis B. Kaden

 

By:

/s/ Robert L. Joss

 

Lewis B. Kaden

 

 

Dr. Robert L. Joss

 

Vice Chairman

 

 

 

 

--------------------------------------------------------------------------------


 


ATTACHMENT


 

1.          Independent Contractor.  You agree to perform all Services as an
independent contractor, in accordance with Citigroup’s specifications.  Nothing
in this Agreement shall create any association, partnership, joint venture, or
relationship of principal/agent, master/servant or employer/employee between you
and Citigroup or any of its subsidiaries or affiliates.  Nothing in this
agreement shall authorize you to enter into contracts on behalf of or bind
Citigroup or Citi.  As an independent contractor, you will not be eligible to
participate in any of Citi’s health and welfare benefit plans or other
compensation programs or receive any payments other than the payments provided
for herein or in your capacity as a member of the Board of Directors of
Citigroup Inc. or any committee thereof.  You shall be responsible for
maintaining appropriate insurance coverage, including any coverage required to
be maintained by applicable law.  You shall not make, publish or distribute any
marketing material using the Citi name, trademark, logos, service marks or trade
names used by Citi except as agreed in connection with your provision of
Services under this Agreement.

 

2.          Prior Restrictive Covenants.  You will abide by any pre-existing
terms, conditions and restrictions contained in any applicable statute, rule,
regulation or in any contractual agreement that you may have entered into with
any prior employer, client or other person or entity, including (without
limitation) any restrictions relating to your future dealings or relationships
with the US or other foreign governments, regulators or administrative agencies,
the hiring or solicitation of employees, solicitation of customers, your
employment by a competitor, or maintaining the confidentiality of proprietary or
classified information.  You represent that you have disclosed any and all such
restrictions to us, and that, if required, you have disclosed the terms of this
Agreement to the appropriate government personnel.  You represent that your
entering into this Agreement with Citigroup and the performance of the Services
will not be in violation of any such restrictions.  You understand the validity
of this Agreement is contingent upon these representations.

 

3.          Taxes.  All payments for Services shall be made in full without any
deductions for taxes or withholding of any kind whatsoever, in conformity with
your status as an independent contractor, and you will receive an IRS Form 1099
in connection with such payments.  Any taxes or withholdings that may be due and
payable as a result of the payments herein shall be solely your responsibility. 
You agree to pay all taxes and withholdings for which you may be liable when
such payments are due.

 

4.          Confidentiality.  You agree to keep confidential and not to disclose
in any manner any confidential or proprietary information obtained in
performance of the Services under this Agreement without the prior written
consent of Citigroup.  Your agreement with respect to confidential and
proprietary information shall survive termination or expiration of this
Agreement.  Upon termination or expiration of this Agreement for any reason, you
agree to return to the General Counsel of Citigroup all papers, records or other
documents, and any electronic information that Citi has made available to you in
connection with the performance of the Services, including all copies thereof.

 

5.          Compliance with Laws and Citigroup Policies.  In providing the
Services under this Agreement, you agree to comply in all respects with all
applicable laws, rules and regulations regarding your conduct and agree to
comply (to the extent applicable) with Citi’s policies, including personal
trading policies, those regarding the safeguarding of confidential and
proprietary information, the avoidance of any conflict of interest, the
prohibition against payment of or receipt of gifts or other improper
consideration and the making of any investment that may compromise Citigroup’s
or your obligations under this Agreement.  You further agree not to make or
permit any payments to be made to any foreign government officials in violation
of the Foreign Corrupt Practices Act.

 

6.          Modification/Assignment.  This Agreement may not be modified except
by an agreement in writing signed by both or all parties.  You may not assign
this Agreement in whole or in part without prior written consent of Citigroup. 
Nothing in this Agreement shall prevent Citigroup from assigning this Agreement
to its subsidiaries or its affiliates.

 

7.          Governing Law.  The laws of the State of New York shall govern this
Agreement.

 

--------------------------------------------------------------------------------


 

8.          Arbitration.  All disputes arising out of or relating in any way to
the validity, interpretation, or enforcement of this Agreement shall be resolved
through binding arbitration to be held in New York, New York in accordance with
the then current rules of the American Arbitration Association.  Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  Each party will bear its own attorneys’ fees and
disbursements in arbitration and shall share equally the administrative costs of
arbitration.  No party shall be liable for any indirect, special or
consequential damages that may arise under this Agreement.  Nothing contained
herein shall limit Citigroup’s right to obtain injunctive relief in a court of
law.

 

9.          Entire Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects described herein and supersedes all
prior agreements or understandings of the parties regarding these subjects.

 

10.        Counterparts.  This Agreement may be executed in counterparts.

 

--------------------------------------------------------------------------------
